DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 6, 12, 13 and 19 are objected to because of the following informalities:  
Claim 1 Ln 15, please amend to --[[the]] a natural frequency--.
Claim 2 Ln 4-5, please amend to --the linear vibrator that [[movably]] fixedly attaches to the parasitic mass--.
Claim 3 Ln 4-5, please amend to --the linear vibrator that [[movably]] fixedly attaches to the parasitic mass--.
Claim 5 Ln 3-4, please amend to --[[the]] a size of the implement and [[the]] a size and capability--.
Claim 6 Ln 18, please amend to --either of the or the parasitic mass--.
Claim 6 Ln 19, please amend to --[[the]] a natural frequency--.
Claim 12 Ln 3-4, please amend to --[[the]] a size of the implement and [[the]] a size and capability--.
Claim 13 Ln 19, please amend to --either of the or the parasitic mass--.
Claim 19 Ln 3-4, please amend to --[[the]] a size of the implement and [[the]] a --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 Ln 2-3 cites the limitation "adjusting at least one of spring stiffness”.  It is unclear which spring stiffness this limitation is referring, the positioning spring of claim 1 line 9, the at least one external biasing spring of claim 1 line 13, or both.  Therefore the scope of the claim is indeterminate.  Lines 3 cites the limitation “vibration frequency delivered by the linear vibrator”.  It is unclear if this vibration frequency delivered is the same as or different from “the linear vibrator delivers vibrations at a frequency range of a natural frequency” cited in claim 1 line 15.  For examination, the limitation was interpreted as --wherein the resonant system is tunable to the frequency range of the natural frequency for the combined assembly by adjusting at least one of a spring stiffness of the positioning spring and the external biasing spring and [[vibration]] the range delivered by the linear vibrator to accommodate [[the]] a size of the implement and [[the]] a size and capability of the external biasing force source for movement and driving--.
Claim 12 Ln 2-3 cites the limitation "adjusting at least one of spring stiffness”.  It is unclear which spring stiffness this limitation is referring, the positioning spring of claim 6 line 11, the at least two external biasing springs of claim 6 line 17, or both.  Therefore the scope of the claim is indeterminate.  Lines 3 cites the limitation “vibration frequency delivered by the linear vibrator”.  It is unclear if this vibration frequency delivered is the same as or different from “the linear vibrator delivers vibrations at a frequency range of a natural frequency” cited in claim 6 line 19.  For examination, the limitation was interpreted as --wherein the resonant system is tunable to the frequency range of the natural frequency for the combined assembly by adjusting at least one of a spring stiffness of the positioning spring and the external biasing spring and [[vibration]] the frequency range delivered by the linear vibrator to accommodate [[the]] a size of the implement and [[the]] a size and capability of the external biasing force source for movement and driving--.
Claim 19 Ln 2-3 cites the limitation "adjusting at least one of spring stiffness”.  It is unclear which spring stiffness this limitation is referring, the positioning spring of claim 13 line 11, the at least two external biasing springs of claim 13 line 17, or both.  Therefore the scope of the claim is indeterminate.  Lines 3 cites the limitation “vibration frequency delivered by the linear vibrator”.  It is unclear if this vibration frequency delivered is the same as or different from “the linear vibrator delivers vibrations at a frequency range of a natural frequency” cited in claim 13 line 19.  For examination, the a spring stiffness of the positioning spring and the external biasing spring and [[vibration]] the frequency range delivered by the linear vibrator to accommodate [[the]] a size of the implement and [[the]] a size and capability of the external biasing force source for movement and driving--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano; Yuji et al. US 5168938 A, hereinafter  Sano, in view of Schwenzfeier; Otto K. US 3678803 A, hereinafter Schwen, as evidenced by Takahashi; Ikuo US 4317406 A, hereinafter Takahashi.  Sano, Schwen and Takahashi are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (apparatus for piles via vibrations).  MPEP2141.01(a) I.
Regarding claim 1, Sano discloses (Fig. 2-6) a resonant system for operating an implement (K) to perform work, and for being suspended from an external biasing force 
a backing mass (2); 
a linear vibrator (4) having a securement end (top end as depicted) and a movable end (bottom end as depicted), the securement end of the linear vibrator being connected to the backing mass (the top end is depicted as connected to (2)); 
a parasitic mass (3a) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (the bottom end is depicted as connected to (3a), the parasitic mass being connected to a connecting device (6) for grasping and securing the implement (K); 
an external, flexible connection (1A) engaging the external biasing force source for suspending the resonant system and translating the external biasing force; 
a frame (1) being connected to and suspended from the external, flexible connection; 
at least one external biasing spring (3) being connected to and between the linear vibrator and the frame (Col 2 Ln 63-64); and 
wherein the linear vibrator delivers vibrations at a frequency range of the natural frequency for a combined assembly comprising the parasitic mass, the positioning spring, each external biasing spring, the connecting device, and the implement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable frequency range, thereby providing frequencies within the range of the natural frequency).
Sano fails to explicitly state that the device further comprises a positioning spring 

Schwen discloses (Fig 1) a resonant system comprising: 
a backing mass (11); 
a linear vibrator (14/15) having a securement end (top end as depicted) and a movable end (bottom end as depicted), the securement end of the linear vibrator being connected to the backing mass (the top end is depicted as connected to (11)); 
a parasitic mass (38) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (the bottom end is depicted as connected to (38); 
a positioning spring (42/44) being connected to and between the backing mass and the parasitic mass (42/44 is depicted as being connected between (11) and (38), Col 3 Ln 35-39).

Takahashi discloses (Fig 6) a resonant system comprising: 
a backing mass (10); 
a linear vibrator (10/20) having a securement end (left end as depicted) and a movable end (right end as depicted), the securement end of the linear vibrator being connected to the backing mass (a portion of the cylinder has been interpreted as the backing mass); 
a parasitic mass (20) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (a portion of (20) has been interpreted as the parasitic mass);
a positioning spring (4) being connected to and between the backing mass and 

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Sano, by providing a positioning spring being connected to and between the backing mass and the parasitic mass, as taught by Schwen, for the purpose of imparting a self-equilibration between the backing mass and parasitic mass, as evidenced by Takahashi.

Regarding claim 2, Sano discloses (Fig. 6) the linear vibrator comprises a piston/cylinder assembly (4), the piston/cylinder assembly comprises a piston (41) and a cylinder (4), the piston being connected to the securement end of the linear vibrator that fixedly attaches to the backing mass (as depicted (41) is depicted to (2)), the cylinder being connected to the movable end of the linear vibrator that movably to the parasitic mass (as depicted (4) is connected to (3A)).
Regarding claim 3,
Regarding claim 4, Sano discloses (Fig. 2-6) the external, flexible connection (1A) is not attached to the backing mass (2, as depicted, (1A) is not directly connected to (2))
Regarding claim 5, Sano discloses (Fig. 2-6) the resonant system is tunable to the frequency range of the natural frequency for the combined assembly by adjusting at least one of spring stiffness and vibration frequency delivered by the linear vibrator to accommodate the size of the implement and the size and capability of the external biasing force source for movement and driving (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable frequency range, thereby providing frequencies within the range of the natural frequency).

Regarding claim 6, Sano discloses (Fig. 2, 4-6) a resonant system for operating an implement (K) to perform work, and for being suspended from an external biasing force source (11/12), the resonant system comprising: 
a backing mass (2); 
a linear vibrator (4), the linear vibrator comprises a piston/cylinder assembly, the piston/cylinder assembly comprises a piston (41) and a cylinder (4), the piston being fixedly attached to the backing mass, the piston and cylinder defining an upper pressure chamber and a lower pressure chamber (A, B); 
a parasitic mass (3a) free to vibrate, the cylinder being connected to the parasitic mass (the bottom end is depicted as connected to (3a), the parasitic mass being connected to a connecting device (6) for grasping and securing the implement (K); 
an external, flexible connection (1A) engaging the external biasing force source 
a frame (1) being connected to and suspended from the external, flexible connection; 
at least two external biasing springs (3, left , right as depicted) each being connected to and between the frame and either of the either of the cylinder and the parasitic mass (Col 2 Ln 63-64); and 
wherein the linear vibrator delivers vibrations at a frequency range of the natural frequency for a combined assembly comprising the parasitic mass, the positioning spring, each external biasing spring, the connecting device, and the implement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable frequency range, thereby providing frequencies within the range of the natural frequency).
Sano fails to explicitly state that the device further comprises a positioning spring (3) being connected to and between the backing mass and the parasitic mass.

Schwen discloses (Fig 1) a resonant system comprising: 
a backing mass (11); 
a linear vibrator (14/15) having a securement end (top end as depicted) and a movable end (bottom end as depicted), the securement end of the linear vibrator being connected to the backing mass (the top end is depicted as connected to (11)); 
a parasitic mass (38) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (the bottom end is depicted as connected to (38); 
a positioning spring (42/44) being connected to and between the backing mass and the parasitic mass (42/44 is depicted as being connected between (11) and (38), Col 3 Ln 35-39).

Takahashi discloses (Fig 6) a resonant system comprising: 
a backing mass (10); 
a linear vibrator (10/20) having a securement end (left end as depicted) and a movable end (right end as depicted), the securement end of the linear vibrator being connected to the backing mass (a portion of the cylinder has been interpreted as the backing mass); 
a parasitic mass (20) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (a portion of (20) has been interpreted as the parasitic mass);
a positioning spring (4) being connected to and between the backing mass and the parasitic mass (Col 5 Ln 24-26 discloses positioning springs (4) act to supporting the piston at a center of the cylinder body, Col 6 Ln 47-48 discloses supporting the piston at the center of the cylinder body imparts a self-equilibration between the backing mass and parasitic mass).

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Sano, by providing a positioning spring being connected to and between the backing mass and the parasitic mass, as taught by Schwen, for the purpose of imparting a self-equilibration between the backing mass and parasitic mass, 

Regarding claim 7, Sano discloses (Fig. 2-6) a fluid medium (hydraulic oil) disposed within the upper pressure chamber and the lower pressure chamber (Col 4 Ln 1-13).
Regarding claim 8, Sano discloses (Fig. 2-6) movement of the cylinder relative to the piston causes the fluid medium to pressurize within the lower pressure chamber and the fluid medium to depressurize within the upper pressure chamber when the cylinder moves toward the backing mass, and defines an upward displacement equal to the distance of the movement of the cylinder relative to the piston and lifting the parasitic mass (Col 3 Ln 67 - Col 5 Ln 17 discloses the relationship between the pressure of the fluid medium and the pressure in the pressure chambers and how the pressures causes the displacement of the piston relative to the cylinder, and associated displacements between the backing mass and parasitic mass).
Regarding claim 9,
Regarding claim 10, Sano discloses (Fig. 2-6) the upward displacement of the cylinder relative to the piston results in a volume change of fluid medium in the lower pressure chamber of 10% to 20% from the beginning to the end of the upward displacement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable amplitude, started as low as 0% and proceeding upwards and through 10% displacement).
Regarding claim 11, Sano discloses (Fig. 2-6) the downward displacement of the cylinder relative to the piston results in a volume change of fluid medium in the upper chamber of 10% to 20% from the beginning to the end of the upward displacement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable amplitude, started as low as 0% and proceeding upwards and through 10% displacement)..
Regarding claim 12, Sano discloses (Fig. 2-6) the resonant system is tunable to the frequency range of the natural frequency for the combined assembly by adjusting at least one of spring stiffness and vibration frequency delivered by the linear vibrator to accommodate the size of the implement and the size and capability of the external biasing force source for movement and driving (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable frequency range, thereby providing frequencies within the range of the natural frequency).

Regarding claim 13,
a backing mass (2); 
a linear vibrator (4), the linear vibrator comprises a piston/cylinder assembly, the piston/cylinder assembly comprises a piston (41) and a cylinder (4), the cylinder being fixedly attached to the backing mass, the piston and cylinder defining an upper pressure chamber and a lower pressure chamber (A, B); 
a parasitic mass (3a) free to vibrate, the piston being connected to the parasitic mass (the bottom end is depicted as connected to (3a), the parasitic mass being connected to a connecting device (6) for grasping and securing the implement (K); 
an external, flexible connection (1A) engaging the external biasing force source for suspending the resonant system and translating the external biasing force, the external, flexible connection is not attached to the backing mass (2, as depicted, (1A) is not directly connected to (2)); 
a frame (1) being connected to and suspended from the external, flexible connection; 
at least two external biasing springs (3, left , right as depicted) each being connected to and between the frame and either of the either of the cylinder and the parasitic mass (Col 2 Ln 63-64); and 
wherein the linear vibrator delivers vibrations at a frequency range of the natural frequency for a combined assembly comprising the parasitic mass, the positioning spring, each external biasing spring, the connecting device, and the implement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable frequency range, thereby providing frequencies within the range of the natural frequency).
Sano fails to explicitly state that the device further comprises a positioning spring 

Schwen discloses (Fig 1) a resonant system comprising: 
a backing mass (11); 
a linear vibrator (14/15) having a securement end (top end as depicted) and a movable end (bottom end as depicted), the securement end of the linear vibrator being connected to the backing mass (the top end is depicted as connected to (11)); 
a parasitic mass (38) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (the bottom end is depicted as connected to (38); 
a positioning spring (42/44) being connected to and between the backing mass and the parasitic mass (42/44 is depicted as being connected between (11) and (38), Col 3 Ln 35-39).

Takahashi discloses (Fig 6) a resonant system comprising: 
a backing mass (10); 
a linear vibrator (10/20) having a securement end (left end as depicted) and a movable end (right end as depicted), the securement end of the linear vibrator being connected to the backing mass (a portion of the cylinder has been interpreted as the backing mass); 
a parasitic mass (20) free to vibrate, the movable end of the linear vibrator being connected to the parasitic mass (a portion of (20) has been interpreted as the parasitic mass);
a positioning spring (4) being connected to and between the backing mass and 

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Sano, by providing a positioning spring being connected to and between the backing mass and the parasitic mass, as taught by Schwen, for the purpose of imparting a self-equilibration between the backing mass and parasitic mass, as evidenced by Takahashi.

Regarding claim 14, Sano discloses (Fig. 2-6) a fluid medium (hydraulic oil) disposed within the upper pressure chamber and the lower pressure chamber (Col 4 Ln 1-13).
Regarding claim 15,
Regarding claim 16, Sano discloses (Fig. 2-6) movement of the cylinder relative to the piston causes the fluid medium to pressurize within the upper pressure chamber and the fluid medium to depressurize within the lower pressure chamber when the cylinder moves away from the backing mass, and defines a downward displacement equal to the distance of the movement of the cylinder relative to the piston and lowering the parasitic mass (Col 3 Ln 67 - Col 5 Ln 17 discloses the relationship between the pressure of the fluid medium and the pressure in the pressure chambers and how the pressures causes the displacement of the piston relative to the cylinder, and associated displacements between the backing mass and parasitic mass).
Regarding claim 17, Sano discloses (Fig. 2-6) the upward displacement of the cylinder relative to the piston results in a volume change of fluid medium in the lower pressure chamber of 10% to 20% from the beginning to the end of the upward displacement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable amplitude, started as low as 0% and proceeding upwards and through 10% displacement).
Regarding claim 18, Sano discloses (Fig. 2-6) the downward displacement of the cylinder relative to the piston results in a volume change of fluid medium in the upper chamber of 10% to 20% from the beginning to the end of the upward displacement (Col 2 Ln 27-33 discloses the linear vibrator as having an adjustable amplitude, started as low as 0% and proceeding upwards and through 10% displacement)..
Regarding claim 19, Sano discloses (Fig. 2-6) the resonant system is tunable to the frequency range of the natural frequency for the combined assembly by adjusting at 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745